Exhibit 10.17

 

LOGO [g114530img_002.jpg]   LOGO [g114530img_001.jpg]

2011 DIRECTOR’S RESTRICTED STOCK UNIT (“RSU”) AWARD AGREEMENT

 

This AGREEMENT (this “Agreement”), effective as of the date indicated on the
Notice of Grant delivered herewith (the “Notice of Grant”), is made and entered
into by and between Dean Foods Company, a Delaware corporation (the “Company”),
and the individual named on the Notice of Grant (“you”).

WITNESSETH:

WHEREAS, the Board of Directors of the Company has adopted and approved the Dean
Foods Company 2007 Stock Incentive Plan (the “Plan”), which Plan was approved as
required by the Company’s stockholders and provides for the grant of Restricted
Stock Units and other forms of stock-based compensation to certain selected
Employees and non-employee Directors of the Company and its Subsidiaries
(capitalized terms used and not otherwise defined in this Agreement shall have
the meanings set forth in the Plan); and

WHEREAS, the Restricted Stock Units and other Awards provided for under the Plan
are intended to comply with the requirements of Rule 16b-3 under the Securities
Exchange Act of 1934, as amended; and

WHEREAS, you are a non-employee Director; and

WHEREAS, the Committee has awarded to you the Restricted Stock Units, which are
referred to in this Agreement as RSUs, described in this Agreement and in the
Notice of Grant.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained, you and the Company hereby agree as follows:

1. Grant of Award. The Company hereby grants to you, and you hereby accept,
subject to the terms and conditions set forth in the Plan and in this Agreement,
the number of RSUs shown on the Notice of Grant, effective as of the date
indicated on the Notice of Grant (the “Date of Grant”). Each RSU represents the
right to receive one share of the Company’s Stock, subject to the terms and
conditions set forth in the Plan and in this Agreement. The shares of Stock that
are issuable upon vesting of the RSUs granted to

you pursuant to this Agreement are referred to in this Agreement as the
“Shares.” Subject to the provisions of Sections 2(c) and 3(b) hereof, this Award
of RSUs is irrevocable and is intended to conform in all respects with the Plan.

2. Vesting.

(a) Regular Vesting. Except as otherwise provided in the Plan or in this
Section 2, your RSUs will vest ratably in three (3) equal annual increments
commencing on the first (1st) anniversary of the Date of Grant.

(b) Accelerated Vesting. In addition to the vesting provisions contained in
Section 2(a) above, your RSUs will automatically and immediately vest in full
upon (i) a Change in Control, (ii) your death or Disability, or (iii) your
Retirement or other retirement from service on the Board upon expiration of your
term. For purposes of this Agreement, “Retirement” shall be defined as your
retirement from service to the Company or any Subsidiary after you reach the age
of sixty-five (65); and “Disability” shall be defined as your permanent and
total disability (within the meaning of Section 22(e)(3) of the Code).

(c) Forfeiture of Unvested RSUs. If your service as a non-employee Director of
the Company terminates for any reason (other than by reason of your death,
Disability, Retirement or other retirement from service on the Board upon
expiration of your term) before all or any portion of the RSUs subject to this
Award have vested, the unvested RSUs will be immediately forfeited and you will
have no further rights to such unvested RSUs or the Shares represented by those
forfeited RSUs.

3. Distribution of Shares.

(a) Distribution Upon Vesting. The Company will distribute to you (or to your
estate in the event of your death) the Shares of Stock represented by the RSUs
that vested on such vesting date as soon as administratively practicable after
each vesting date.

 

 

  Page 1 of 3    2011 RSU - DIR



--------------------------------------------------------------------------------

LOGO [g114530img_003.jpg]    LOGO [g114530img_004.jpg]

 

(b) Forfeiture of Shares. Notwithstanding any provision of this Agreement or the
Plan to the contrary, if you are removed as a non-employee Director of the
Company due to your willful or intentional fraud, embezzlement, violation of the
Company’s Code of Ethics, or other conduct seriously detrimental to the Company
or any Subsidiary, your rights in your unvested RSUs will be immediately and
permanently forfeited. The determination of whether you have been removed for
any of the reasons specified in the preceding sentence (which will be referred
to in this Agreement as “Cause”) will be determined by the Board or the
Committee.

(d) Compliance With Law. The Plan, the granting and exercising of this RSU, and
any obligations of the Company under the Plan, shall be subject to all
applicable federal, state and foreign country laws, rules and regulations, and
to such approvals by any regulatory or governmental agency as may be required,
and to any rules or regulations of any exchange on which the Stock is listed.
The Company, in its discretion, may postpone the granting and exercising of this
RSU, the issuance or delivery of Stock under this RSU or any other action
permitted under the Plan to permit the Company, with reasonable diligence, to
complete such stock exchange listing or registration or qualification of such
Stock or other required action under any federal, state or foreign country law,
rule or regulation and may require you to make such representations and furnish
such information as it may consider appropriate in connection with the issuance
or delivery of Stock in compliance with applicable laws, rules and regulations.
The Company shall not be obligated by virtue of any provision of the Plan to
recognize the exercise of this RSU or to otherwise sell or issue Stock in
violation of any such laws, rules or regulations, and any postponement of the
exercise or settlement of this RSU under this provision shall not extend the
term of the RSU. Neither the Company nor its directors or officers shall have
any obligation or liability to you with respect to any RSU (or Stock issuable
thereunder) that shall lapse because of such postponement.

4. Stockholder Rights. Except as set forth in the Plan, neither you nor any
person claiming under or through you shall be, or have any of the rights or
privileges of, a stockholder of the Company in respect of the Shares issuable
pursuant to this Award unless and until your Shares shall have been issued.

5. Tax Withholding. Any provision of this Agreement to the contrary
notwithstanding, the Company may take such steps as it deems necessary or
desirable for the withholding of any taxes that it is required by law or
regulation of any governmental authority, federal, state or local, domestic or
foreign, to withhold in connection with vesting of any RSU or issuance of any of
the Shares subject thereto.

6. Transfer of RSUs. The RSUs granted herein are not transferable except in
accordance with the provisions of the Plan.

7. Plan Incorporated. You accept the RSUs hereby granted subject to all the
provisions of the Plan, which, except as expressly contradicted by the terms
hereof, are incorporated into this Agreement, including the provisions that
authorize the Committee to administer and interpret the Plan and which provide
that the Committee’s decisions, determinations and interpretations with respect
to the Plan are final and conclusive on all persons affected thereby.

8. Miscellaneous.

(a) Notices. Any notice to be given to the Company under the terms of this
Agreement shall be addressed to the Company at its principal executive offices,
and any notice to be given to you shall be addressed to you at the address set
forth on the attached Notice of Grant, or at such other address for a party as
such party may hereafter designate in writing to the other. Any such notice
shall be deemed to have been duly given if mailed, postage prepaid, addressed as
aforesaid.

(b) Binding Agreement. Subject to the limitations in this Agreement on the
transferability by you of the Award granted herein, this Agreement shall be
binding upon and inure to the benefit of the representatives, executors,
successors or beneficiaries of the parties hereto.

(c) Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware and the United
States, as applicable, without reference to the conflict of laws provisions
thereof.

(d) Severability. If any provision of this Agreement is declared or found to be
illegal, unenforceable or void, in whole or in part, then the parties shall be
relieved of all obligations arising under such provision, but only to the extent
that it is illegal, unenforceable or void, it being the intent and agreement of
the parties that this Agreement shall be deemed amended by modifying such
provision to the extent necessary to make it legal and enforceable while
preserving its intent or, if that is not possible, by substituting therefore
another provision that is legal and enforceable and achieves the same
objectives.

(e) Interpretation. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.

 

 

  Page 2 of 3    2011 RSU - DIR



--------------------------------------------------------------------------------

LOGO [g114530img_003.jpg]    LOGO [g114530img_004.jpg]

 

(f) Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto pertaining to the subject matter hereof and supersedes all prior
agreements and understandings pertaining thereto.

(g) No Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

(h) Counterparts. This Agreement may be executed in counterparts, all of which
together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

(i) Relief. In addition to all other rights or remedies available at law or in
equity, the Company shall be entitled to injunctive and other equitable relief
to prevent or enjoin any violation of the provisions of this Agreement.

 

 

END OF AGREEMENT

 

  Page 3 of 3    2011 RSU - DIR